Citation Nr: 1750852	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss, and if so whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea, and if so whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle condition, and if so whether service connection is warranted.  

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for diabetes mellitus. 

6.  Entitlement to a rating in excess of 10 percent for allergic rhinitis.  

7.  Entitlement to a compensable rating prior to November 3, 2015, and a rating in excess of 30 percent from that date, for migraine headaches.  

8.  Entitlement to a compensable rating for left-sided facial weakness.  

9.  Entitlement to a rating in excess of 10 percent for tinnitus.

10.  Entitlement to a compensable rating for left mastoidectomy with tympanoplasty.  

11.  Entitlement to an initial compensable rating for left ear hearing loss.  

12.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease (DDD). 

13.  Entitlement to compensable rating for right wrist fracture.

14.  Entitlement to a compensable rating for osteochondroma of the fourth proximal phalanx of the left hand (non-dominant).

15.  Entitlement to a compensable rating for right anterior tibia stress fracture with traumatic arthritis.  

16.  Entitlement to a rating in excess of 10 percent for lumbar stenosis.

17.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 

18.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy. 

19.  Entitlement to a rating in excess of 10 percent for hypertension.  

20.  Entitlement to a compensable evaluation for hemorrhoids.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2009 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating effective March 4, 2009, while continuing the assigned ratings for cervical and lumbar spine disabilities, tinnitus, hypertension, hemorrhoids, migraine headaches, left facial weakness, right wrist fracture (dominant), osteochondroma of the fourth proximal phalanx of the left hand, stress fracture of the mid right anterior tibia with traumatic arthritis and right proximal dorsal foot, left mastoidectomy with tympanoplasty, and allergic rhinitis.  

In a September 2010 rating decision, the RO denied service connection for a bilateral knee condition and reopened and denied service connection for right ear hearing loss, sleep apnea, and a bilateral ankle condition.

Although the RO denied the Veteran's claim for entitlement to service connection for a right ear hearing loss, sleep apnea, and a bilateral ankle condition on the merits, regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the issue of whether new and material evidence has been received to reopen claims of service connection for right ear hearing loss, sleep apnea, and a bilateral ankle condition is an element of the current appeal.

In a January 2015 rating decision, the RO continued the 20 percent rating for the cervical spine disability.  

In a February 2015 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities, and assigned each a 10 percent disability rating, effective May 9, 2014.  At the same time, the RO denied service connection for diabetes mellitus.  

In a November 2015 rating decision, the RO increased the rating assigned for allergic rhinitis to 10 percent disabling, effective March 4, 2009 and increased the rating assigned for migraine headaches to 30 percent disabling, effective November 3, 2015.  

The issues of entitlement to service connection for right ear hearing loss, and bilateral ankle and knee conditions; entitlement to increased ratings for left ear hearing loss, cervical and lumbar spine disabilities, bilateral lower extremity radiculopathy, right wrist fracture, osteochondroma of the fourth proximal phalanx of the left hand, right anterior tibia stress fracture with traumatic arthritis, left mastoidectomy with tympanoplasty, and hypertension; as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a February 2002 rating decision, the RO denied the Veteran's claim for service connection for hearing loss; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's February 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  By a September 2002 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea and a bilateral ankle condition; he was advised of the RO's decision, and of his appellate rights.

5.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

6.  Additional evidence received since the RO's September 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and a bilateral ankle condition, and raises a reasonable possibility of substantiating the claim.

7.  The Veteran's obstructive sleep apnea had its onset in service.

8.  The Veteran's diabetes mellitus was not present in service and is not related to service.

9.  The Veteran's allergic rhinitis is manifested by greater than 50% obstruction of the nasal passage on both sides without polyps.  

10.  Throughout the appeal period from, March 4, 2009, the Veteran's service-connected migraine headache disability has been manifested by characteristic prostrating attacks occurring on average once a month over the last several months; migraine headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability has not been shown. 

11.  The Veteran's left-sided facial weakness is not shown to be productive of moderate incomplete paralysis.  

12.  The Veteran's tinnitus has been assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260, and his disability does not present an exceptional disability picture so as to warrant referral of this claim for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The RO's February 2002 rating decision to deny service connection for right ear hearing loss is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for right ear hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The RO's September 2002 rating decision to deny service connection for sleep apnea and a bilateral ankle condition is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for sleep apnea and a bilateral ankle condition.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).

5.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).
.
6.  The criteria for service connection of diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522 (2017).

8.  From March 4, 2009 to November 2, 2015, the criteria for a 30 percent rating, but no higher, for migraine headaches are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §  4.124 (a), Diagnostic Code 8100 (2017).

9.  From November 3, 2015, the criteria for a rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2017).

10.  The criteria for a compensable rating for left-sided facial weakness have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.123, 4.124a, DC 8207 (2017).

11.  The criteria for a rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.87, DC 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



I.  New and Material Evidence

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Right Ear Hearing Loss

In the present case, the RO, by a decision entered in February 2002, denied the Veteran's claim for service connection for hearing loss on grounds that the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing per 38 C.F.R. § 3.385.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
The evidence received since the time of the RO's February 2002 rating decision includes an April 2014 VA audiology note in which the Veteran reported that he felt that his hearing was getting worse.  Although an associated audiological assessment did not include numerical data, it reflected that the Veteran exhibited at least sloping to a moderate high frequency sensorineural hearing loss, which was not reported on the prior December 2001 VA audiological examination and the more recent August 2010 VA audiological examinations.  Additionally, the April 2014 audiology note indicated that Veteran's speech discrimination decreased since the prior VA examinations.  This evidence was not before adjudicators when the Veteran's claim was last denied in February 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

B.  Obstructive Sleep Apnea and a Bilateral Ankle Conditions

In a decision entered in September 2002, the RO denied the Veteran's claim for service connection for a bilateral ankle condition on grounds that his service treatment records were silent for any complaints, treatment, or diagnoses of bilateral ankle conditions and the December 2001 VA examination was negative for a current ankle condition  The RO denied the Veteran's claim for service connection for sleep apnea on the grounds that his service treatment records were silent regarding treatment or a diagnosis of sleep apnea and the VA examinations following his separation from service were negative for any complaints, treatment, or diagnosis of sleep apnea.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence received since the time of the RO's September 2002 rating decision includes a June 2011 report of consultation and examination, in which, Dr. P.J.Y. found that the Veteran currently had post traumatic residual degenerative joint disease of the bilateral ankle that was directly related to military service.  Dr. P.J.Y. also provided a presumptive diagnosis of sleep apnea and found that the effectual diagnosis and treatment (removal of the uvula, which is a surgery used to treat sleep apnea) of this condition has persisted since the Veteran's military service.  Additionally, in March 2017 correspondence, the Veteran's ex-wife reported that she began dating the Veteran in 1985 and later married him in 1988, during which time she witnessed him snoring and stop breathing numerous times throughout the night over the years they were together.  She later learned of signs of sleep apnea and stated that he had signs of it back then.  Many nights, he woke up gagging and his uvula was almost as big as his tongue.  Although he had surgery, he continued to snore and stop breathing when he slept.  VA treatment records dated in June and July 2012, included a diagnosis of probable sleep apnea status post uvulopalatopharyngoplasty (UPPP) for excessive snoring.  A sleep study in November 2012, confirmed the diagnosis of sleep apnea for which the Veteran was prescribed a C-PAP machine.  This evidence was not before adjudicators when the Veteran's claims were last denied in September 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral ankle condition and sleep apnea, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claims are reopened.

II. Service Connection

 Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Obstructive Sleep Apnea

It is undisputed that the Veteran has a current diagnosis of obstructive sleep apnea.  See November 2012 VA treatment records.  

The Veteran has reported that while he was stationed at Elmendorf Air Force base from July 1993 to August 2000, he reported to the medical hospital with complaints of problems staying asleep, waking up frequently, having dry mouth, experiencing heroic snoring, breathing stoppages during sleep, and an enlarged uvula.  He underwent UPPP surgery to remove the enlarged uvular, adenoid, and tonsils, but continued to snore and stop breathing for which he was diagnosed with sleep apnea.  See March 2012 correspondence.  

In March 2017 correspondence, the Veteran's ex-wife, J.W., reported that she began dating the Veteran in 1985 and later married him in 1988, during which time she witnessed him snoring and stop breathing numerous times throughout the night over the years they were together.  She later learned of signs of sleep apnea and stated that he had signs of it back then.  Many nights, he woke up gagging and his uvula was almost as big as his tongue.  She indicated that although he had surgery, he continued to snore and stop breathing when he slept.   

Service treatment records include a record dated in November 1994 noting a diagnosis of an enlarged uvula.  In October 1999 noted a history of the Veteran having severe heroic snoring of multiple year duration.  The snoring was extremely disruptive to his bed partner.   On examination, he had an enlarged tongue and enlarged tonsils.  He underwent a UPPP.  

On August 2010 VA examination, the examiner noted the Veteran's complaints of having trouble sleeping and often feeling tired beginning in service.  Also he underwent a UPPP in 1999, but did not feel much improvement in his sleep quality after the surgery.  The examiner opined that the Veteran's current symptoms of fatigue and daytime somnolence was less likely as not caused by or a result of excessive snoring in service.  The examiner reasoned that the Veteran underwent surgery to correct his excessive snoring and a sleep study has not been performed to diagnose the Veteran with sleep apnea.  

On June 2011 report of consultation and examination, Dr. P.J.Y. provided a presumptive diagnosis of sleep apnea and found that the effectual diagnosis and treatment (removal of the uvula, which is a surgery used to treat sleep apnea) of this condition has persisted since the Veteran's military service.  

VA treatment records dated in June and July 2012, included a diagnosis of probable sleep apnea status post uvulopalatopharyngoplasty (UPPP) for excessive snoring.  A sleep study in November 2012, confirmed the diagnosis of sleep apnea for which the Veteran was prescribed a C-PAP machine.

The Board finds that the June 2011 opinion from Dr. P.J.Y., coupled with the Veteran's testimony and statements in support of the claim regarding having observable problems with sleep apnea (i.e., problems with staying asleep, waking up frequently, having dry mouth, snoring, fatigue and daytime somnolence ,etc. . .) and his wife's March 2017 statement regarding the appellant having problems with snoring, stopping breathing numerous times throughout the night, and waking up gagging) is sufficient proof that he had a problem with sleep apnea while on active duty.  Indeed, his symptoms are observable by a lay person, and have been interpreted by a medical professional to be indicative of a sleep apnea disorder since service.  

In reaching this conclusion the Board has not overlooked the negative nexus opinion provided by the August 2010 VA examiner.  The August 2010 VA examiner provided the negative opinion because the Veteran did not have a diagnosis of sleep apnea based on a sleep study.  Here, however, the Veteran subsequently underwent a sleep study in November 2012, which included a diagnosis of sleep apnea.  Prior VA treatment records included a diagnosis of probable sleep apnea status post UPPP for excessive snoring and service treatment record document an enlarged uvula and UPPP surgery for excessive snoring.  Dr. P.J.Y. also found that the symptoms have persisted since service.  Therefore, the Board finds the Veteran's claims that he has had problems with observable symptoms of sleep apnea in and since service, which symptoms have been corroborated by his wife, are both competent and credible because these symptoms are observable by a lay person and affording him the benefit of the doubt, the Board concludes that service connection is warranted.

Therefore, the evidence at least rises to the level of equipoise.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the diagnosed sleep apnea is etiologically related to military service.  Entitlement to service connection for sleep apnea is warranted.

B.  Diabetes Mellitus

Service connection may be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §  3.303(d).  Service connection may also be granted for chronic disorders, such as diabetes, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board notes that Veteran was not afforded a VA examination concerning his diabetes mellitus.  However, because the basis of the denial of service connection had been based on the fact that there was no indication of disease in service, or evidence suggesting an etiological relationship of the disease to the Veteran's service, it was determined that an examination was not needed in order to decide the claim.  See 38 C.F.R. § 3.159 (c)(4).

VA treatment records dated in 2006 included a diagnosis of diabetes mellitus.  On April 2009 VA hypertension examination, the Veteran reported a history of being diagnosed with diabetes mellitus in 2006.

The Board finds service connection is not warranted, because the preponderance of the evidence shows that the Veteran's diabetes mellitus was not present in service or until more than one year thereafter and that the current diabetes is unrelated to service.  The service treatment and examination records do not report any diagnoses of diabetes or any symptoms indicative of diabetes, such as sugar in the urine, the earliest diagnosis of record is dated in 2006, approximately 5 years after separation, and the Veteran's histories date the initial diagnosis of diabetes to 2006 at the earliest.  Furthermore, although competent to do so, the Veteran has not reported the existence of symptoms attributable to diabetes during and since active service.
Although the Veteran submitted an article in March 2017 indicating that studies showed a link to drugs for treating cholesterol and diabetes, the Veteran is not service-connected for cholesterol.  Additionally, he has not suggested that his diabetes mellitus has been caused or aggravated by any of his service-connected conditions.  

The Board has carefully considered the Veteran's claim indicating that his diabetes mellitus is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the diagnosis and etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

After a careful review of the evidence of record, based on the absence of evidence an in-service occurrence, the length of time between separation and even the initial reported diagnosis; and the absence of competent nexus evidence, service connection for diabetes must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes.  Accordingly, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  The ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159 (a)(1) and (a)(2).

A.  Allergic Rhinitis

The RO has evaluated the Veteran's allergic rhinitis under 38 C.F.R. § 4.97; DC Diagnostic Code 6522 (allergic or vasomotor rhinitis).  DC 6522 provides a 10 percent rating for rhinitis without polyps but with greater than 50-percent obstruction of each nasal passage or complete obstruction of one nasal passage and a 30 percent rating for rhinitis with polyps.

On April 2009 VA examination, the Veteran's allergic rhinitis was symptomatic and was currently treated with Claritin.  His symptoms were manifested by nasal congestion, excess nasal mucous, itchy nose, watery eyes, sneezing, headaches, sinus tenderness, and difficulty breathing.  His rhinitis was described as constant.  He missed a week of work in the past 12 month period due to difficulty with breathing.  There were no effects on usual daily activities.  The rhinitis was described as moderately severe.   

On November 2015 VA examination to assess the severity of the Veteran's rhinitis, on examination there was greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction on either side, no permanent hypertrophy of the nasal turbinates, and no nasal polyps.  He did not have any granulomatous conditions.  There were no scars or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his rhinitis.  Regarding functional impact, the Veteran's condition did not impact his ability to work.  

After review of the evidence, the Board finds a higher rating is not warranted at any time during the period on appeal.  Although the record includes symptoms of nasal congestion, excess nasal mucous, itchy nose, watery eyes, sneezing, headaches, sinus tenderness, and difficulty breathing, the medical evidence does not indicate that such symptoms are due to a polyp.  Overall, there is no evidence of polyp. 

To the extent that the Veteran contends that his allergic rhinitis is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty breathing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to diagnose polyps so as to warrant a higher rating under VA's rating schedule because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran has not alleged that he has allergic rhinitis with polyps.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, the Board affords great probative value to the medical records and clinical findings showing that the Veteran does not have polyps.  In the absence of medical evidence of polyps, the next highest rating of 30 percent is not warranted.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. §  5107 (b).

B. Migraine Headaches

The Veteran's is currently in receipt of a noncompensable rating prior to November 3, 2015, and a 30 percent rating from that date for his headaches.  Headaches are rated under DC 8100, which addresses migraine headaches.  See 38 C.F.R. 4.124a, DC 8100. 

Under DC 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

On April 2009 VA examination, the Veteran reported that his migraine headaches were progressively worse and that he responded fairly to imitrex for treatment.  The headaches occurred weekly and were treated with continuous medication.  Most attacks were prostrating and lasted for hours.  He was assigned different occupational duties due to migraine headache pain.  The headaches moderately impacted the Veteran's chores, shopping, exercise, sports, recreation, and travel.  The examiner described the Veteran's headaches as moderately severe.  

On June 2011 report of consultation, Dr. P.J.Y. reported that the Veteran had two or more migraine headaches per week, which lasted two to twenty four hours depending on the success of his medication.  He also suffered from vertigo, photophobia, and phonophobia associated with his migraine headaches.  

On November 2015 VA headaches (including migraine headaches) examination, the Veteran reported pain in the frontal area that was dull and constant that occurred three times per week and lasted two to four hours.  He did not experience aura.  He treated his headaches with Goody's powder.  His symptoms were manifested by constant head pain, sensitivity to light, and frontal head pain for less than a day.   He exhibited characteristic prostrating attacks of migraine/non-migraine headache pain once a month.  There were no other pertinent physical findings, complications, conditions, or signs and/or symptoms related to the condition.  The condition impacted his work in that he may leave work early.   

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from March 4, 2009, the Veteran's service-connected migraine headache disability has been manifested by characteristic prostrating attacks occurring on average once a month over the last several months and more nearly approximates the criteria for a 30 percent rating, under DC 8100.  

Although the RO increased the Veteran's rating to 30 percent disabling based on the findings of the November 3, 2015 VA examination showing characteristic prostrating attacks of migraine headache pain once a month, the record reflects that those symptoms were present prior to the November 3, 2015 VA examination.  During the April 2009 VA examination, the examiner noted that the Veteran's headaches occurred weekly and most attacks were prostrating and lasted for hours.  Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for migraine headaches have been met for the appeal period from March 4, 2009 to November 2, 2015.  
In regards to whether a rating in excess of 30 percent is warranted at any point throughout the appeal from March 4, 2009, after reviewing the evidence of record, the Board concludes that the record does not show migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, as is required for a 50 percent evaluation, the next highest available, for any period since March 4, 2009.  See 38 C.F.R. §  4.130, Diagnostic Code 9434.  Although the April 2009 VA examination indicated that the Veteran switched job duties related to pain from his migraine headaches, Dr. P.J.Y. indicated that the Veteran's migraine headaches contributed, in part, to the Veteran's unemployability, and the November 2015 VA examination noted that the Veteran would leave work early due to headaches, the overall record shows that the Veteran is able to keep his job and work.  

Given the foregoing history, the record does not reflect migraine headache symptoms of the type and degree contemplated by a 50 percent schedular rating, prior to and from November 3, 2015.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

C. Left-Sided Facial Weakness

The RO has evaluated the Veteran's left-sided facial weakness as noncompensable under 38 C.F.R. § 4.124a, DC 8207 (paralysis of the seventh (facial) cranial nerve).

Under DC 8207, a 10 percent rating is warranted for moderate incomplete paralysis of the seventh (facial) cranial nerve.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §  4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

On April 2009 VA examination, the examiner noted that the Veteran did not have left-sided facial weakness. 

It has neither been suggested nor shown that the Veteran has experienced left-sided facial weakness at any point throughout the appeal period or that his condition has increased in severity since his April 2009 VA examination.

The Board finds that the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis of the seventh (facial) cranial nerve such that a compensable rating is warranted.  The evidence indicates that the Veteran does not exhibit left-sided facial weakness.  There are no findings of such symptoms as (for example) facial paralysis, or impairment of muscle function or sensation in the face, to show that his service-connected left-sided facial weakness has been active during the time period in issue.  Based on the foregoing, the Board finds that overall, the evidence does not show that the Veteran's left-sided facial weakness is manifested by symptomatology that more nearly approximates the criteria for a compensable rating under DC 8207, and that the preponderance of the evidence is against a compensable rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




D.  Tinnitus

The Veteran seeks an increased rating for his service-connected tinnitus, currently rated 10 percent disabling under Diagnostic Code 6260.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's representative contends that the Veteran's current symptomatology warrants a higher evaluation than the schedule for rating disabilities allow.  Under Diagnostic Code 6260, a single 10 percent disability rating is warranted for tinnitus, regardless of whether it is unilateral or bilateral, or whether it is constant versus recurrent.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veteran's appeal for an initial increased rating in excess of 10 percent for his tinnitus must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In a July 2017 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's current symptomatology associated with his tinnitus warrants a higher evaluation than the schedule for rating the disability allows and requested consideration on an extraschedular basis.  In that regard, the Board has also considered whether extraschedular consideration is warranted.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether referral for consideration of an extra-schedular rating is warranted, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The Board has compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule. The Veteran and his representative have not reported any symptomatology that is not contemplated by the rating schedule.  During the April 2009 and August 2010 VA audiological examinations, the Veteran's tinnitus was described as intermittent/recurrent, in which he heard it on a daily basis for one to two minutes at a time.  A June 2011 report of consultation and examination reported that the Veteran had tinnitus of the left and right ear.  In addition, on April 2014 VA audiology note, the Veteran's reported having occasional tinnitus.  At the same time, he specifically denied any current complaints of otalgia, otorrhea, aural fullness, or dizziness/vertigo.  Given the relevant evidence considered, the Board finds that the Veteran's tinnitus symptomatology is fully addressed by the rating criteria under which the disability is rated, as such criteria contemplates that tinnitus is perceived in both ears and is recurrent.  Therefore, the rating criteria contemplate the functional impairment that resulted from the Veteran's tinnitus, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16; see also Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Furthermore, it has neither been alleged nor shown that the Veteran's tinnitus has caused marked interference with employment or resulted in frequent hospitalizations.  

E.  Other Considerations

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The Veteran's April 2009 and August 2010 VA examinations reflect that he was working full-time as a security guard.  Although on June 2011 report of consultation, Dr. P.J.Y. indicated that the Veteran's service-connected neck, hearing loss, hypertension, hemorrhoids, migraines, right is wrist disability, and rhinitis, as well the non-service connected issues currently on appeal such as bilateral ankle and knees disabilities and sleep apnea were the reason the Veteran was medically deemed to be individually unemployable, subsequent VA treatment records dated in July 2012 as well as multiple VA examinations in November 2015 revealed that the Veteran was still working as a security guard.  As such, TDIU consideration under Rice is not applicable.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a right ear hearing loss disability is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a bilateral ankle condition is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for diabetes mellitus is denied.

A rating in excess of 10 percent for allergic rhinitis is denied. 

A 30 percent rating, but no higher, for migraine headaches for the period from March 4, 2009 to November 2, 2015, is granted, subject to regulations governing the payment of monetary awards. 

A rating in excess of 30 percent rating for migraine headaches for the period from November 3, 2015, is denied.

A compensable rating for service-connected left-sided facial weakness is denied.

A rating in excess of 10 percent for tinnitus is denied.



REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Bilateral Knee and Ankle Disabilities

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains an October 2010 VA opinion indicating, in effect, that it is unlikely that the Veteran's bilateral ankle and knee disabilities are related to service.  The Board finds, however, that the opinion is inadequate, inasmuch as the examiner indicated that there was no history of the Veteran sustaining traumatic events to his knees or ankles; however, service treatment records showed treatment for possible left knee strain in November 1988.  In March 1993, the Veteran was treated for left knee cellulitis.  Another record with an illegible date, noted that the Veteran woke up with left knee pain.  Also, the examiner did not comment on the degenerative changes of the right ankle found on August 1995 in-service x-ray.  An August 1995 record noted that there was x-ray evidence of old avulsion fracture to talus.  Furthermore, the VA examiner determined that the Veteran's current radiographs were unrevealing of clinically significant conditions, yet subsequently on June 2011 report of consultation and examination, Dr. P.J.Y. diagnosed the Veteran with post traumatic residual degenerative joint disease of the bilateral knees and ankles.  Dr. P.J.Y. then related such diagnoses to the Veteran's military service; however, Dr. P.J.Y. did not provide a rationale for his opinion.  Therefore, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Right Ear Hearing Loss, Left Ear Hearing Loss, Left Mastoidectomy with Tympanoplasty

Since his last VA examination in August 2010, the Veteran reported that he felt that his hearing was getting worse.  See April 2010 VA audiology note.  Therefore, a remand is required for a new VA examination  to determine whether the Veteran now has right ear hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 and to determine the current severity of his service-connected left ear hearing loss.  Additionally, at the time of the August 2010 VA examination, the examiner diagnosed the Veteran with middle ear dysfunction for the left ear, but did not indicate whether or not the Veteran had nonsuppurative otitis media with effusion or suppurative otitis media, mastoiditis, or cholesteatoma with suppuration or aural polyps.  On remand, the examiner should address the severity of the Veteran's service-connected left mastoidectomy with tympanoplasty.  

Right Wrist, Fourth Proximal Phalanx of the Left Hand, Right Anterior Tibia Stress Fracture with Traumatic Arthritis, and Cervical Spine Disabilities 

A recent decision by the Court held that 38 C.F.R. § 4.59 held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the final sentence of 38 C.F.R. §  4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The April 2009 VA examination did not include any range of motion findings regarding the Veteran's right foot and fourth proximal phalanx of the left hand.  Additionally, the examiner reported that there was no pain in the right and left wrist on active range of motion, he did not specifically include passive range of motion findings.  Likewise, on the more recent November 2015 VA cervical spine examination the examiner reported that there was no pain in the cervical spine, to include with weight bearing, but did not specifically include passive range of motion findings. 

In light of the above, the AOJ will be directed to afford the Veteran VA examinations of the service connected disabilities on appeal that specifically document all of the testing required by Correia, and that otherwise produce sufficient clinical findings to adequately rate these disabilities under the applicable diagnostic codes.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326 (2017); Barr, 21 Vet. App. at 303, 311-12 (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Lumbar Spine Disability and Bilateral Lower Extremity Radiculopathy

A June 2011 report of consultation and examination from Dr. P.J.Y. showed a decrease in range of motion of the lumbar spine when compared to the VA examination in April 2009.  Additionally, June 2012 VA treatment records noted the Veteran's complaints of right low back pain radiating into his buttock and posterior right leg into the right foot as well as back pain that has been worse for the past 5-6 weeks.  Based on evidence of possible worsening, the issue must be remanded to afford him a contemporaneous VA examination to assess the severity of his lumbar spine disability, to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing as well as associated radiculopathy.  See Correia, 28 Vet. App. 158 (2016); Snuffer, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Hypertension

VA treatment records dated in June 2012 reflected increased blood pressure readings when compared to the Veteran's VA examination in April 2009 to evaluate the severity of his hypertension.  As such, the issue must be remanded to afford him a contemporaneous VA examination to assess the severity of his hypertension.  See Snuffer, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Hemorrhoids

During the November 2015 VA examination, the examiner noted the Veteran's reports of undergoing internal hemorrhoid surgery in 2010.  Records of this surgery have not been associated with the record.  A June 2011 record from Dr. P.J.Y. indicated that the surgery was performed the Florida Hospital in Altamonte Springs, Florida by Dr. C. R.  Also, although the surgery improved his hemorrhoids, he still suffered from itching, pain, and bleeding.  A remand is necessary to obtain a new VA medical opinion based on a review of the file, incorporating any records recovered that relates to the Veteran's hemorrhoids and surgery in 2010.  

While on remand, VA should obtain all outstanding, pertinent private and VA treatment records, including treatment records from Dr. C.R. from the Florida Hospital in Altamonte Springs, Florida regarding the Veteran's hemorrhoid surgery in 2010.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from January 2016 to the present.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. Â§ 3.159 (e).

2. After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, including treatment records from Dr. C.R. from the Florida Hospital in Altamonte Springs, Florida regarding the Veteran's hemorrhoid surgery in 2010.   
3.  Arrange for the Veteran to undergo a VA examination with an appropriate medical professional to determine whether or not he has any bilateral knee and ankle disabilities that are related to service. 

The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination. All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

a) Clearly identify any current disabilities of the right and left knees and ankles.  

b) With respect to each such diagnosed disability of the right and left knees and ankles, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that each disability had its onset during service, or is otherwise related to service.  The examiner should comment on service treatment records documenting left knee strain in 1988, left knee cellulitis in March 1993 and left knee pain on an illegible dated record as well as degenerative changes of the right knee and old avulsion fracture to talus in August 1995.  Additionally, the examiner should comment on Dr. P.J.Y.'s opinion relating post traumatic residual degenerative joint disease of the bilateral knees and ankles to the Veteran's military service.  The examiner should provide a detailed rationale for any opinion provided.

4.  Arrange for the Veteran to undergo a VA audiological examination.  
The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

a) The examiner should assess the current severity of the Veteran's hearing loss.

b) The examiner is also asked for an opinion on whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss is caused by his service, including conceded acoustic trauma therein, or caused or aggravated by his left ear hearing loss or tinnitus.  The Veteran is service-connected for left ear hearing loss and tinnitus. 

c)  The examiner should address the current severity of the Veteran's left mastoidectomy with tympanoplasty, including whether the disability was manifested by nonsupppurative otitis media with effusion; or suppurative otitis media, mastoiditis, or cholesteatoma with suppuration or aural polyps.

5.  Arrange for the Veteran to undergo a VA examination with an appropriate examiner to assess the current severity of his lumbar and cervical spine disabilities, right wrist fracture, osteochondroma of the fourth proximal phalanx of the left hand, and right anterior tibia stress fracture with arthritis.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination. All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.
The Veteran's lumbar and cervical spine, and bilateral foot, wrist, hand, and fingers should be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should note the degree of motion at which the Veteran experiences pain. 

If ankylosis is found, the examiner should state whether it is favorable or unfavorable.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the conditions.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported or estimated.  If an estimation cannot be provided, an explanation should be given as to why this is the case.

The examiner should also identify all neurologic manifestations of the Veteran's service-connected lumbar and cervical spine disabilities, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction.  For any neurological impairment found to be associated with the service-connected lumbar and cervical spine disabilities, the examiner is asked, to the extent possible, to identify the date of onset and the severity thereof.  

In making these findings, the examiner should comment upon the June 2011 findings from Dr. P.J.Y. as well as VA treatment records dated in June 2012 documenting increased back pain for the past 5-6 weeks as well as sciatica.  

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why that is so.

6.  After completing directives 1 and 2 above, arrange for the Veteran to undergo a VA examination with an appropriate medical professional to assess the severity of his hemorrhoids. 

The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination. All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner must comment upon the size of the Veteran's hemorrhoids and address whether they are thrombotic, irreducible, or have excessive redundant tissue; or have persistent bleeding and with secondary anemia, or with anemia.

Additionally, the examiner should indicate whether there has been any change(s) in severity of the Veteran's hemorrhoid disorder since the March 4, 2009 claim for increase.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.  The examiner should comment on findings from the April 2009 VA examination and from Dr. P.J.Y. in June 2011, and any treatment records relating to his hemorrhoid surgery in 2010.

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why that is so.

7.  Arrange for the Veteran to undergo a VA examination with an appropriate medical professional to assess the severity of his hypertension. 

The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination. All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's hypertension.

8.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, issue the Veteran and his representative a Supplemental Statement of the Case and allow them a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


